Citation Nr: 0712018	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied service 
connection for a back disability.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  The additional evidence received since the August 1985 
rating decision includes evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's August 1985 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's August 1985 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
veteran's claim is being granted to the extent that the 
veteran's claim is begin reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In am August 1985 rating decision, the RO denied service 
connection for a back disability.  The reason for the denial 
was that a back disability related to service was not shown 
by the evidence of record.  The separation examination was 
negative, and the April 1985 post-service VA examination 
report diagnosed degenerative arthritis, mild osteoporosis, 
L4-S1 disc space narrowing, of the lumbar spine.  
Degenerative arthritis of the cervical spine was also 
diagnosed.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's August 
1985 rating decision is final.  38 U.S.C.A. § 7105.

The veteran submitted correspondence to his congressman 
regarding his alleged inservice back injury.  This statement 
was received by VA in January 2001.  This statement was 
accepted as an application to reopen the claim of service 
connection.  In a December 2002 rating decision, the 
application to reopen was denied.  In a January 2003 letter, 
the veteran requested that his claim be reconsidered.  The 
Board accepts this statement as a timely notice of 
disagreement.  Thereafter, the appeal was perfected.   Thus, 
the rating decision on appeal is the December 2002 rating 
decision.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, as indicated above, was received prior to that 
date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of back disability on the veteran's 
separation examination and there was no medical nexus of 
current diagnoses to service.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the following.  

The veteran submitted a letter that he indicated that he sent 
his parents while he was in service in which he described 
having strained his back playing basketball.  He told his 
parents that it was nothing serious.  

Also received was an April 2002 letter of R.C.C., D.O., in 
which he stated that the veteran sustained a cervical and 
lumbar injury during service.  He indicated that the veteran 
should be contacted regarding the specifics.  Subsequent to 
service discharge, the veteran continued to elicit 
intermittent symptomatology.  Thereafter, the veteran's back 
disability worsened in severity.  It was his professional 
opinion that the veteran's unstable cervical and lumbar 
spine, along with degenerative disc disease, were related 
historically to the service injuries.  In December 2002, 
another supporting letter was submitted by R.C.C., D.O.

In a December 2003 letter, R.J.B., D.O., indicated that the 
veteran had advanced osteoarthritic changes of the lumbar 
spine with central spine stenosis L3-L4, and advanced 
degenerative disc changes with facet arthropathy, at all 
levels.  Historically, it was noted that the veteran had an 
incident in 1944 while in the military where he was playing 
basketball and another man jumped on his shoulder which 
caused immediate back pain and temporary paralysis.  It was 
opined that it was feasible that the injury could have 
accelerated the changes of degenerative osteoarthritic 
changes in the lumbar spine and the veteran's progressive 
disability due to advancing osteoarthritis and subsequent 
lumbar stenosis.  Supporting clinical records were also 
received.  

Medical records of G.A.G., D.O., were received which showed 
current low back disability.  

The additional evidence is new and material.  It includes 
competent evidence that cures a prior evidentiary defect.  
Specifically, the lay evidence purports to show that an 
inservice injury to the back occurred and R.C.C., D.O., and 
R.J.B., D.O., provided medical opinions regarding a medical 
nexus between current spine disabilities and service.  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, this evidence, which has not 
been previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
August 1985 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.


REMAND

The medical opinions of record do not address the separation 
examination which revealed no back disease or injury.  In 
addition, R.C.C., D.O., did not refer to the specifics of the 
inservice injury.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

The Board finds that the veteran should be afforded a VA 
examination to determine the etiology of any current back 
disorder based on a review of the complete record to include 
the separation examination as well as a physical examination 
of the veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and obtain the names 
and addresses of all medical care providers, 
VA or non-VA, who treated him for a back 
disorder since his discharge from service.  
After securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified treatment 
sources, including any VA treatment records 
not already of record, and associate them 
with the claims folder.  If records cannot be 
obtained, this should be noted in the claims 
folder, and the veteran should be notified 
and so advised.  

2.  Schedule the veteran for a VA spine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  The 
separation examination as well as all post-
service medical evidence should be reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should review the claims 
folder prior to examination.  The 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current back disability is related to 
service and whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that arthritis 
was manifest within one year of the 
veteran's separation from service.  

A rationale for any opinion expressed 
should be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


